department of the treasury internal_revenue_service z washington d c - no third party contacts sin date jun employer_identification_number contact person 1d number telephone number t eo b4 lege id a z l o l p x i n i g u n o v u n dear sir or madam this is in response to a letter dated date and previous correspondence from m’s authorized representatives for a ruling that m is a qualified_organization within the meaning of sec_514 of the internal_revenue_code mis exempt from federal_income_tax under sec_501 a of the code as an organization described in sec_501 mis also a supporting_organization described in sec_509 m was organized for the purpose of conducting and providing research instruction and publication in the cultures of several countries located in x and certain adjacent countries m has aiways operated to support a specific university directly and various other tax-exempt universities indirectly m’s focus has been the provision of financial and related assistance to scholarly study of the humanities and social sciences in general and culture in z in particular historically m has carried out its exempt purposes by - a founding developing supporting maintaining and or conducting one or more educational institutions supporting in whole or in part co-operating with or joining or affiliating with other institutions to carry on for properly prepared scholars research and educational work of the type appropriate to a graduate school of arts and sciences c preparing scholars for admission to m’s work developing through other institutions undergraduate work primarily in y and d exploring discovering collecting and preserving objects of culture and antiquities and assisting museums or others to do so m is govermed by nine trustees who are also its members three trustees are selected by n three are selected by o and three are chosen by the trustees then in office a n is an organization that is exempt under sec_501 of the code as an organization described in sec_501 n is an educational_organization described in sec_509 and sec_170 is also an organization exempt under sec_501 a as an organization described in sec_501 o is an organization described in sec_509 and sec_170 fulfills its exempt purposes by making grants to colleges universities and academic programs at selected institutions historically individuals affiliated with n have filled a majority of m’s trustee positions over the past ten years all three at-large trustees have been affiliated with n m’s trustees are appointed for an indefinite term and serve until their death or resignation from the board itis anticipated that individuals affiliated with n will continue to constitute a majority of the members of m’s board in future years m's representatives have stated that its close ties to n and o are based not only on an interlocking corporate structure but also on their overlapping educational missions n has a large academic program emphasizing x which serves both undergraduates and graduate degree candidates although o does not directly operate a college or university it was formed through the consolidation of several universities located in y and is organized and operated for the purpose of contributing to higher education in y and throughout x m closely coordinates its exempt_activities with n m’s funds provide direct support for z studies at n and support a specialized library m publishes an authoritative academic journal and numerous books on the literature and history of x often in conjunction with n’s z studies department in addition to supporting n’s library and publications m provides study-abroad fellowships to n’s students m indicates that in the future all grants that were formerly paid to o will be paid directly to in this regard m will continue to identify a number of fellowships for overseas study and n however m will continue to work closely with n and o to select recipients of direct grants from n research to younger scholars on the faculties of several universities m will also continue to arrange orientation supplementary language training and cultural activities for the fellowship recipients m is seeking this ruling so that it will be able to commingle its endowment funds with those of n for investment purposes m indicates that the n endowment has a better return risk profile than its own and that its portfolio could be expected to yield a higher return if commingled with n's commingling also would enable m to improve the diversification of its investments some of these investments might involve debt-financed_property under sec_514 of the code sec_511 of the code provides in part for the imposition of tax on the unrelated_business_taxable_income of organizations described in sec_501 including organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 that it regularly carries on less the allowable deductions which are directly connected with the carrying on of such trade_or_business and computed with the modifications contained in sec_512 sec_512 of the code provides that notwithstanding the exceptions for items such as interest dividends royalties rent from real_property and gains from the sale of property in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 sec_514 of the code requires that income derived from debt-financed_property must be included as an item_of_gross_income derived from an unrelated_trade_or_business sec_514 of the code defines debt-financed_property as any property that is held to produce income and with respect to which there is an acquisition_indebtedness as defined in subsection c at any time during the taxable_year sec_514 of the code provides in part that the term acquisition_indebtedness means the unpaid amount of the indebtedness incurred by an organization in acquiring or improving such property sec_514 of the code provides that unless certain exceptions relevant to a specific transaction apply indebtedness incurred by a qualified_organization will not constitute acquisition_indebtedness sec_514 of the code provides that a qualified_organization is an organization described in sec_170 and its affiliated support organizations described in sec_509 mis an organization described in sec_509 of the code while n is an organization described in sec_170 the question presented is whether m support organization with respect to n as required by sec_514 the information submitted shows that m’s governance structure and operational activities are indicative of the requisite affiliation and support required for purposes of sec_514 under the circumstances presented the presence of o does not detract from m's affiliation and support of n rather q’s relationship with m and n is complementary in nature since m is described in sec_509 and is an affiliated support organization with respect to n which is described in sec_170 m meets the requirements as a qualified_organization under sec_514 is an affiliated accordingly we rule that m is a qualified_organization within the meaning of sec_514 of the code except as specifically ruled upon above no opinion is expressed conceming the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent we are informing m’s area manager of this ruling a copy of this letter should be kept in m's permanent records if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely nore ve sth gerald v sack manager exempt_organizations technical group 33x
